                       Case 18-19441-EPK         Doc 371     Filed 12/11/18     Page 1 of 2




         ORDERED in the Southern District of Florida on December 10, 2018.




                                                               Erik P. Kimball, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION

        In re:

        160 Royal Palm, LLC,                                         Case No. 18-19441-EPK

              Debtor.                                                Chapter 11
        ___________________________/

            ORDER GRANTING DEBTOR’S (I) MOTION FOR DETERMINATION THAT
           THE AUTOMATIC STAY DOES NOT APPLY TO THE SEC’S LIQUIDATION OF
           ITS CLAIM AGAINST THE DEBTOR, OR IN THE ALTERNATIVE, (II) MOTION
              FOR RELIEF FROM THE AUTOMATIC STAY TO PERMIT THE SEC TO
                    LIQUIDATE ITS CLAIM AGAINST THE DEBTOR IN THE
                      DISTRICT COURT ENFORCEMENT PROCEEDING

                 THIS MATTER came before the Court on November 28, 2018, upon Debtor’s (I) Motion

        for Determination that the Automatic Stay does not Apply to the SEC’s Liquidation of its Claim

        Against the Debtor, or in the Alternative, (II) Motion for Relief from the Automatic Stay to

        Permit the SEC to Liquidate its Claim Against the Debtor in the District Court Enforcement

        Proceeding [ECF No. 277] (the “Motion”) filed by 160 Royal Palm, LLC (the “Debtor”).

                 For the reasons stated on the record, and being otherwise fully advised in the premises it

        is ORDERED AND ADJUDGED that:



        {2234/000/00425708}
                Case 18-19441-EPK        Doc 371       Filed 12/11/18   Page 2 of 2



       1.       The Motion [ECF No. 277] is GRANTED.

       2.       Notwithstanding the automatic stay applicable in this case, the Securities and

Exchange Commission is authorized to prosecute its action against the Debtor in the case styled

Securities and Exchange Commission v. Palm House Hotel LLLP, Case No. 9:18-cv-81038-

DMM pending in the United States District Court for the Southern District of Florida to the

extent permitted by Section 362(b)(4) of the Bankruptcy Code.

                                                 ###


Submitted by:

Eric Pendergraft
SHRAIBERG, LANDAU & PAGE, P.A.
Attorney for the Debtor
2385 NW Executive Center Drive, #300
Boca Raton, Florida 33431
Tel.: 561-443-0800
Facsimile: 561-998-0047
Email: ependergraft@slp.law

Eric Pendergraft is directed to serve copies of this Order upon all interested parties and to file a
certificate of service with the Court.




{2234/000/00425708}                          2
